As filed with the Securities and Exchange Commission on April 21, 2010 Securities Act File No. 333- Investment Company Act File No. 811- United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-2 x Registration Statement under the Securities Act of 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. and/or x Registration Statement under the Investment Company Act of 1940 o Amendment No. CENTER COAST MLP FUND (Exact Name of Registrant as Specified in Charter) 1100 Louisiana Street Suite 4550 Houston, Texas 77002 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (866) 916-0540 Steven W. Sansom Center Coast Capital Advisors, LP 1100 Louisiana Street Suite 4550 Houston, Texas 77002 (Name and Address of Agent for Service) Copies to: Michael K. Hoffman, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, as amended, other than securities offered in connection with a dividend reinvestment plan, check the following box . o It is proposed that this filing will become effective (check appropriate box): x When declared effective pursuant to section 8(c). If appropriate, check the following box: o This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. o This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Shares, $.01 par value 50,000 Shares Estimated solely for the purpose of calculating the registration fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a), may determine. Subject to Completion, dated April 21, 2010 The information in this Prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Shares Center Coast MLP Fund $20.00 per Share Investment Objective.Center Coast MLP Fund (the “Fund”) is a newly-organized, non-diversified, closed-end management investment company.The Fund’s investment objective is to provide a high level of total return with an emphasis on distributions to shareholders.There can be no assurance that the Fund will achieve its investment objective. Principal Investment Policies.The Fund seeks to achieve its investment objective by investing primarily in a portfolio of master limited partnerships (“MLPs”).The Fund expects to initially focus its investments in “midstream” MLPs.Midstream MLPs are engaged in the treating, gathering, processing, transmission and storage of natural gas, natural gas liquids, crude oil and refined petroleum products. · Under normal market conditions, the Fund will invest at least 80% of its Managed Assets (as defined in this Prospectus) in equity and debt securities of MLPs and affiliates of MLPs that own primarily MLP interests and securities that are derivative of interests in MLPs, including I-Shares. · The Fund may invest up to 50% of its Managed Assets in unregistered or otherwise restricted securities, including securities issued by private companies, including private MLPs. · The Fund may invest up to 20% of its Managed Assets in securities of issuers other than MLPs. Advisor.Center Coast Capital Advisors, LP (“Center Coast” or the “Advisor”) serves as the Fund’s investment advisor and is responsible for the management of the Fund.Center Coast is a registered investment advisor headquartered in Houston, Texas focused on energy infrastructure investments.Center Coast manages MLP assets with an investment process focused on quality and durability of cash flows. Center Coast combines the expertise of energy infrastructure operators and financial and investment professionals.Center Coast has retained TS Capital, LLC to provide the Fund with certain distribution, marketing and shareholder services. No Prior History.Because the Fund is newly organized, its common shares have no history of public trading.Shares of closed-end investment companies frequently trade at a discount from their net asset value.This risk may be greater for investors who expect to sell their shares in a relatively short period after completion of the public offering. The Fund’s common shares have been approved for listing on the New York Stock Exchange under the symbol “”, subject to notice of issuance. (continued on following page) Investing in the Fund’s common shares involves certain risks.See “Risks” on pageof this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total(1) Public offering price $ $ Sales load(2) $ $ Estimated offering expenses(3) $ $ Proceeds, after expenses, to the Fund $ $ (notes on following page) The underwriters expect to deliver the common shares to purchasers on or about, 2010. The date of this prospectus is, 2010. (continued from previous page) Financial Leverage.The Fund currently intends to seek to enhance the level of its current distributions by utilizing financial leverage through borrowing, including loans from financial institutions, or the issuance of commercial paper or other forms of debt (“Borrowings”), through the issuance of senior securities such as preferred shares (“Preferred Shares”), through reverse repurchase agreements, dollar rolls or similar transactions or through a combination of the foregoing (collectively “Financial Leverage”).The Fund may utilize Financial Leverage up to the limits imposed by the Investment Company Act of 1940, as amended.Under current market conditions, the Fund initially intends to utilize Financial Leverage principally through Borrowings from certain financial institutions in an amount equal to 20% to 30% of the Fund’s Managed Assets, including the proceeds of such Financial Leverage.The costs associated with the issuance and use of Financial Leverage will be borne by the holders of the common shares.Financial Leverage is a speculative technique and investors should note that there are special risks and costs associated with Financial Leverage.There can be no assurance that a Financial Leverage strategy will be successful during any period in which it is employed.See “Use of Financial Leverage.” U.S. Federal Income Tax Considerations.Because of the Fund’s concentration in MLP investments, the Fund is not eligible to be treated as a “regulated investment company” under the Internal Revenue Code of 1986, as amended.Instead, the Fund will be treated as a regular corporation for U.S. federal income tax purposes and, as a result, unlike most investment companies, will be subject to corporate income tax to the extent the Fund recognizes taxable income.The Fund believes that as a result of the tax characterization of cash distributions made by MLPs, a significant portion of the Fund’s income will be tax-deferred, which will allow distributions by the Fund to its shareholders to include high levels of tax-deferred income.However, there can be no assurance in this regard.If this expectation is not realized, the Fund will have a larger corporate income tax expense than expected, which will result in less cash available to distribute to shareholders. You should read this prospectus, which contains important information about the Fund that you should know before deciding whether to invest, and retain it for future reference.A Statement of Additional Information, dated, 2010, containing additional information about the Fund, has been filed with the Securities and Exchange Commission (the “SEC”) and is incorporated by reference in its entirety into this prospectus.You may request a free copy of the Statement of Additional Information, the table of contents of which is on pageof this prospectus, by callingor by writing to the Advisor at Center Coast Capital Advisors, LP, 1100 Louisiana Street.Suite 4550, Houston, Texas 77002, or you may obtain a copy (and other information regarding the Fund) from the SEC’s web site (http://www.sec.gov).Free copies of the Fund’s reports will also be available from the Fund’s web site at. The Fund’s common shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. (notes from previous page) The Fund has granted the underwriters an option to purchase up to an additionalcommon shares at the public offering price, less the sales load, within 45 days of the date of this prospectus solely to cover overallotments, if any.If such option is exercised in full, the public offering price, sales load, estimated offering expenses and proceeds, after expenses, to the Fund will be $, $, $and $, respectively.See “Underwriting.” [The Advisor has agreed to pay from its own assets a structuring fee to.The Advisor may also pay certain qualifying underwriters a structuring fee, additional compensation or a sales incentive fee in connection with the offering.See “Underwriting.”] Total offering expenses (other than sales load) to be paid by the Fund are estimated to be $(or $assuming full exercise of the overallotment option), which represents $per share issued.The Advisor has agreed to pay (i) all of the Fund’s organizational costs and (ii) offering costs of the Fund (other than sales load) that exceed $per common share. ii TABLE OF CONTENTS Page Prospectus Summary 1 Summary of Fund Expenses 31 The Fund 33 Use of Proceeds 33 Investment Objective and Policies 33 Use of Financial Leverage 41 Risks 44 Management of the Fund 58 Net Asset Value 59 Distributions 60 Dividend Reinvestment Plan 61 Description of Capital Structure 62 Anti-Takeover and Other Provisions in the Fund’s Governing Documents 63 Closed-End Fund Structure 64 Repurchase of Common Shares 64 Taxation 64 Underwriting 68 Custodian, Administrator and Transfer Agent 70 Legal Matters 70 Independent Registered Public Accounting Firm 70 Privacy Principles of the Fund 71 Table of Contents of the Statement of Additional Information 72 You should rely only on the information contained or incorporated by reference in this prospectus.The Fund has not, and the underwriters have not, authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.The Fund is not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information in this prospectus is accurate only as of the date of this prospectus.The Fund’s business, financial condition and prospects may have changed since that date. FORWARD-LOOKING STATEMENTS This prospectus contains or incorporates by reference forward-looking statements, within the meaning of the federal securities laws, that involve risks and uncertainties.These statements describe the Fund’s plans, strategies, and goals and the Fund’s beliefs and assumptions concerning future economic and other conditions and the outlook for the Fund, based on currently available information.In this prospectus, words such as “anticipates,” “believes,” “expects,” “objectives,” “goals,” “future,” “intends,” “seeks,” “will,” “may,” “could,” “should,” and similar expressions are used in an effort to identify forward-looking statements, although some forward-looking statements may be expressed differently. iii PROSPECTUS SUMMARY This is only a summary of information contained elsewhere in this prospectus.This summary does not contain all of the information that you should consider before investing in the Fund’s common shares.You should carefully read the more detailed information contained in this prospectus and the Statement of Additional Information, dated, 2010 (the “SAI”), especially the information set forth under the headings “Investment Objective and Policies” and “Risks.” The Fund Center Coast MLP Investment Company (the “Fund”) is a newly-organized, non-diversified, closed-end management investment company. Center Coast Capital Advisors, LP (“Center Coast” or the “Advisor”) serves as the Fund’s investment advisor and is responsible for the management of the Fund. The Offering The Fund is offeringcommon shares of beneficial interest, par value $.01 per share, through a group of underwriters led by.The Fund’s common shares of beneficial interest are called “Common Shares” and the holders of Common Shares are sometimes referred to as “Common Shareholders” in this prospectus.The initial public offering price is $per Common Share.You must purchase at least 100 Common Shares ($) in order to participate in the offering.The Fund has given the underwriters an option to purchase up toadditional Common Shares to cover orders in excess ofCommon Shares.The Advisor has agreed to pay (i) all of the Fund’s organizational costs and (ii) offerings costs of the Fund (other than sales load) that exceed $per common share.See “Underwriting.” Investment Objective The Fund’s investment objective is to provide a high level of total return with an emphasis on distributions to shareholders.The Fund’s investment objective is considered fundamental and may not be changed without the approval of a majority of the outstanding voting securities (as defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Fund.The Fund cannot ensure investors that it will achieve its investment objective. Who May Want to Invest Investors should consider their investment goals, time horizons and risk tolerance before investing in the Fund. An investment in the Fund is not appropriate for all investors, and the Fund is not intended to be a complete investment program. The Fund is designed as a long-term investment and not as a trading vehicle. The Fund may be an appropriate investment for investors who are seeking: · an efficient, single investment for accessing a portfolio of master limited partnerships (“MLPs”); · the opportunity for attractive tax-deferred distributions and capital appreciation; · simplified tax reporting compared to direct investments in MLPs; and · the professional, active management of Center Coast. The Advisor believes that MLPs present a compelling investment opportunity. MLPs combine the tax benefits associated with limited partnerships with the liquidity of publicly traded securities. The types of MLPs in which the Fund intends to invest historically have made cash distributions to limited partners or members that exceed the amount of taxable income allocable to limited partners or members, due to a variety of factors, including significant non-cash deductions, such as depreciation and depletion. If the cash distributions exceed the taxable income reported in a particular tax year, the excess cash distributions would not be taxed as income to the Fund in that tax year but rather would be treated as a return of capital for federal income tax purposes to the extent of the Fund’s basis in its MLP units. Similarly, the Fund expects to distribute cash in excess of its earnings and profits to Common Shareholders which may be treated as a return of capital to the extent of the Common Shareholders’ bases in the Common Shares. As a result, the Common Shareholders may receive distributions that are generally tax-deferred and represent a return of capital although no assurance can be given in this regard. This will result in a reduction in basis in their shares, which may increase the capital gain, or reduce capital loss, realized upon sale of such shares. In addition, the Fund may have a larger corporate income tax expense than expected, which will result in less cash available to distribute to Common Shareholders.Furthermore, the closed-end structure allows the Fund to maintain a stable pool of assets, without the need to keep assets in low-yielding instruments like cash or cash equivalents or to liquidate assets, sometimes at inopportune times, to meet redemption requests. Principal Investment Policies The Fund seeks to achieve its investment objective by investing primarily in a portfolio of MLPs. The Fund expects to initially focus its investments in “midstream” MLPs.Midstream MLPs are engaged in the treating, gathering, processing, transmission and storage of natural gas, natural gas liquids, crude oil and refined petroleum products. Under normal market conditions, the Fund will invest at least 80% of its Managed Assets (as defined in this prospectus) in equity and debt securities of MLPs and affiliates of MLPs that own primarily MLP interests and securities that are derivative of interests in MLPs, including I-Shares. The Fund may invest up to 50% of its Managed Assets in unregistered or otherwise restricted securities, including securities issued by private companies, including private MLPs. The Fund may invest up to 20% of its Managed Assets in securities of issuers other than MLPs. Investment Process The Advisor combines energy sector operational expertise with financial market expertise to identify investments in MLP securities. The Advisor seeks to draw upon its unique experience to conduct thorough due diligence from an owner-operator perspective, utilizing its extensive network of relationships to identify both public and private MLP investment opportunities.The Advisor’s due diligence process includes financial and valuation analysis centered on quantitative factors including cash flow, yield and relative valuation to establish a valuation target.Next the Advisor evaluates asset quality, considering factors such as contract structure, operating risk, competitive environment and growth potential.The Advisor also assesses management quality drawing on its previous experience with many of the management teams to evaluate their financial discipline, level of general partner support, operational expertise and strength of their business plan and their ability to execute it.Included in the diligence process is also an assessment of trading dynamics, 2 including liquidity, identity and concentration of large holders, equity overhang and float.Upon completion of the due diligence process, the Advisor selects investments for inclusion in its core portfolio based on what the Advisor believes to be attractive valuations, durable cash flows and transparent and realizable growth opportunities. In addition to a core portfolio of longer-term MLPs investments, the Advisor may invest a portion of its portfolio in shorter-term investments.These opportunistic transactions may be based on the Advisor’s view of factors including, but not limited to, market dislocations, trading imbalances, short-term market catalysts, commodity price volatility and interest rates and credit spreads along with other issuer-specific developments. The Advisor believes it is uniquely positioned to source and analyze private investment opportunities.The breadth of the team’s mergers and acquisitions background provides for a network of deep relationships with investment banking groups, MLP management teams, private equity investors and large MLP holders seeking liquidity.This background also allows for a more robust diligence process.Many of the private investment opportunities are centered around assets or partnerships which may not have a great deal of publicly available information.The experience of the Advisor’s senior professionals in owning and operating midstream energy assets gives it the unique ability to assess the operating environment of private investment opportunities including, but not limited to, competitive environment, contract structure and operating risk. The Fund’s Investments Master Limited Partnerships.Entities commonly referred to as master limited partnerships or MLPs are generally organized under state law as limited partnerships or limited liability companies and treated as partnerships for U.S. federal income tax purposes.The securities issued by many MLPs are listed and traded on a securities exchange.If publicly traded, to qualify as a master limited partnership the entity must receive at least 90% of its income from qualifying sources as set forth in Section 7704(d) of the Internal Revenue Code.These qualifying sources include interest, dividends, real estate rents, gain from the sale or disposition of real property, income and gain from mineral or natural resources activities, income and gain from the transportation or storage of certain fuels, gain from the sale or disposition of a capital asset held for the production of income described in the foregoing, and, in certain circumstances, income and gain from commodities or futures, forwards and options with respect to commodities. Mineral or natural resources activities include exploration, development, production, mining, refining, marketing and transportation (including pipelines), of oil and gas, minerals, geothermal energy, fertilizer, timber or carbon dioxide. MLPs typically have two classes of interests — general partner interests and limited partner interests.The general partner typically controls the operations and management of the MLP through an equity interest in the MLP.Limited partners own the remainder of the MLP and have a limited role in the MLP’s operations and management. MLPs currently operate primarily within the energy sector.The Fund expects to initially focus its investments in “midstream” MLPs.Midstream MLPs are engaged in the treating, gathering, compression, processing, transportation, transmission, fractionation, storage and terminalling of natural gas, natural gas liquids (including propane, ethane, 3 butane and natural gasoline), crude oil, refined petroleum products (including gasoline, diesel fuel and jet fuel), other hydrocarbon by-products and other energy resources.Pipeline MLPs are common carrier transporters of natural gas, natural gas liquids, crude oil or refined petroleum products. Pipeline MLPs derive revenue from capacity and transportation fees. Historically, pipeline output has been less exposed to cyclical economic forces due to its low cost structure and government-regulated nature. In addition, most pipeline MLPs have limited direct commodity price exposure because they do not own the product being shipped.Processing MLPs are gatherers and processors of natural gas as well as providers of transportation, fractionation and storage of natural gas liquids. Processing MLPs derive revenue from providing services to natural gas producers, which require treatment or processing before their natural gas commodity can be marketed to utilities and other end user markets. Revenue for the processor is fee based, although it is not uncommon to have some participation in the prices of the natural gas and NGL commodities for a portion of revenue.Midstream MLPs may also operate ancillary businesses including the marketing of the products and logistical services. Other MLPs in which the Fund may invest may be classified as upstream MLPs , propane MLPs, coal MLPs,marine transportation MLPs, natural resources MLPs or real estate MLPs. · Upstream MLPs are businesses engaged in the exploration, extraction, production and acquisition of natural gas, natural gas liquids and crude oil from geological reservoirs.An upstream MLP’s cash flow and distributions are driven by the amount of oil, natural gas, natural gas liquids and crude oil produced and the demand for and price of such commodities. · Propane MLPs are engaged in the distribution of propane to homeowners for space and water heating and to commercial, industrial and agricultural customers. · Coal MLPs are engaged in the owning, leasing, managing, and production and sale of various grades of steam and metallurgical coal.The primary use of steam coal is for electrical generation, as a fuel for steam-powered generators by electrical utilities.The primary use of metallurgical coal is in the production of steel. · Marine transportation MLPs provide transportation and distribution services for energy-related products through the ownership and operation of several types of vessels, such as crude oil tankers, refined product tankers, liquefied natural gas tankers, tank barges and tugboats. · Natural resources MLPs include MLPs principally engaged in owning or developing non-energy natural resources, including timber and minerals. · Real estate MLPs may develop land, own or manage residential, commercial and undeveloped properties, own mortgage securities and provide financing to owners and developers of multi-family housing or other real estate or building ventures. Equity Securities of MLPs.The following summarizes in further detail 4 certain features of equity securities of master limited partnerships. ·
